United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.T., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
CONTRACT MANAGEMENT AGENCY,
Madison, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1256
Issued: March 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On May 31, 2016 appellant filed a timely appeal from a May 24, 2016 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP).1 As more than 180 days elapsed
from the last merit decision, dated August 7, 2015, to the filing of this appeal, pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
1
Appellant submitted a timely request for oral argument pursuant to 20 C.F.R. § 501.5(b). After exercising its
discretion, by order dated November 16, 2016, the Board denied the request as appellant’s arguments on appeal
could be adequately addressed in a decision based on a review of the case record. Order Denying Request for Oral
Argument, Docket No. 16-1256 (issued November 16, 2016).
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances set forth in
the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On October 18, 2013 appellant, then a 50-year-old management analyst, filed a traumatic
injury claim (Form CA-1) alleging that a September 27, 2013 preemployment vaccination caused
right upper extremity (arm) muscle and nerve damage.4 OWCP initially denied the claim
because the medical evidence then of record did not include a diagnosis in connection with the
accepted employment incident. It subsequently denied reconsideration on January 7, 2014. By
decision dated December 12, 2014, OWCP denied modification of its initial December 2, 2013
merit decision. It again denied reconsideration on January 15, 2015. Appellant appealed to the
Board. The Board affirmed the December 12, 2014 merit decision as well as the January 15,
2015 nonmerit decision.5
On April 13, 2016 appellant again requested reconsideration. He noted that the
vaccination(s) permanently damaged his right arm and that OWCP repeatedly denied his claim
despite having submitted substantial medical evidence. Appellant included a copy of a one-page
judgement issued in his favor against the Department of Health and Human Services. The
December 1, 2015 judgment issued by the U.S. Court of Federal Claims (No. 14-774 V) was
pursuant to “Vaccine Rule 11(a).”
By decision dated May 24, 2016, OWCP denied appellant’s request for reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.6 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.7 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is
sought.8 A timely application for reconsideration, including all supporting documents, must set
3

Docket No. 15-0827 (issued August 7, 2015).

4

Appellant had recently accepted a new job, and the preemployment vaccination was administered at an Army
occupational health center.
5

See supra note 3.

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
6

7

20 C.F.R. § 10.607.

8

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.

2

forth arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.9 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.10
ANALYSIS
On April 13, 2016 appellant filed a timely request for reconsideration.11 He contended
that his traumatic injury claim was improperly denied as the medical evidence of record did not
include a firm diagnosis in connection with the September 27, 2013 employment incident.
Appellant’s April 13, 2016 request for reconsideration neither alleged, nor demonstrated that
OWCP erroneously applied or interpreted a specific point of law. Additionally, he did not
advance any relevant legal arguments not previously considered by OWCP. The Board finds
that appellant is not entitled to a review of the merits based on the first and second requirements
under section 10.606(b)(3).12
The Board further finds that appellant also failed to submit any relevant and pertinent
new evidence with his April 13, 2016 request for reconsideration. The issue on reconsideration
is whether the medical evidence of record establishes a diagnosis in connection with the accepted
employment incident. However, appellant did not submit any medical evidence with his latest
request for reconsideration. Although the December 1, 2015 U.S. Court of Federal Claims
judgment found in favor of appellant it does not contain factual evidence relative to a medical
diagnosis. Because appellant did not provide any relevant and pertinent new evidence in support
of his reconsideration request he is not entitled to a review of the merits based on the third
requirement under section 10.606(b)(3).13 Accordingly, OWCP properly declined to reopen
appellant’s case under 5 U.S.C. § 8128(a). The Board affirms OWCP’s May 24, 2016 nonmerit
decision.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

9

20 C.F.R. § 10.606(b)(3).

10

Id. at § 10.608(a), (b).

11

Although OWCP’s last merit decision was dated December 12, 2014, the 1-year period for filing a timely
request for reconsideration accompanies any subsequent merit decision, including any merit decision issued by the
Board. Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4a (February 2016).
12

20 C.F.R. § 10.606(b)(3)(i) and (ii).

13

Id. at § 10.606(b)(3)(iii).

3

ORDER
IT IS HEREBY ORDERED THAT the May 24, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

